   Case: 1:20-cv-01220 Document #: 31 Filed: 09/29/20 Page 1 of 10 PageID #:192




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

  LABORFORCE, LLC,                          )
                                            )
                Plaintiff,                  )
                                            )
           v.                               )    No. 20 C 1220
                                            )
  AUTOMOBILE MECHANICS’                     )    Judge Virginia M. Kendall
  UNION LOCAL NO. 701, IAMAW,               )
  AFL-CIO,                                  )
                                            )
                Defendant.

                     MEMORANDUM OPINION AND ORDER

      Plaintiff Laborforce, LLC (“Laborforce”) seeks to vacate an arbitration award

(the “Award”) issued by Arbitrator Steven M. Bierig (the “Arbitrator”). In Counts I

through III, Laborforce alleges that the Arbitrator exceeded the scope of his authority.

Defendant Automobile Mechanics’ Union Local No. 701, IAMAW, AFL-CIO (“Local

701”) moves to dismiss all counts under Federal Rule of Civil Procedure 12(b)(6). For

the following reasons, Defendant’s Motion to Dismiss is granted.

                                  BACKGROUND

      The following factual allegations are taken from Laborforce’s Complaint (Dkt.

1) and are assumed true for the purposes of this motion. W. Bend Mut. Ins. Co. v.

Schumacher, 844 F.3d 670, 675 (7th Cir. 2016).

      Laborforce is a company which provides employees to truck dealerships in the

Chicago area and Local 701 is a labor organization representing or acting for

approximately 140 Laborforce employees. (Dkt. 1 ¶ 3–4). Laborforce and Local 701




                                           1
   Case: 1:20-cv-01220 Document #: 31 Filed: 09/29/20 Page 2 of 10 PageID #:193




are parties to a Collective Bargaining Agreement (the “CBA”) which is effective

February 3, 2019 until September 30, 2020. (Dkt. 1 ¶ 6). On August 6, 2018, Local

701 filed a grievance (the “Grievance”) alleging that Joe Giordano, a non-bargaining

unit employee, was permitted to perform bargaining unit employee work. (Dkt. 1

¶ 7). The sole remedy Local 701 requested in the Grievance was that Giordano “cease

and desist performing bargaining unit work.” (Dkt. 1 ¶ 7). Laborforce assumed any

obligations arising from the Grievance when it became party to the CBA on February

3, 2019. (Dkt. 1 ¶ 8).

      On October 16, 2019, the Grievance was submitted to arbitration before

Arbitrator Steven M. Bierig (the “Arbitrator”). (Dkt. 1 ¶ 2, 9). During the arbitration

hearing, Local 701 asked that Laborforce “put Mr. Giordano into the bargaining unit

from 31 days after he was employed, with back dues” and “pay all benefits to the Local

701 Health & Welfare Funds that require contributions under the CBA.” (Dkt. 1

¶ 30). On January 28, 2020, the Arbitrator issued the Award which is the subject of

the Complaint. (Dkt. 1 ¶ 10). The Arbitrator found:

      [T]hat the Assistant Service Manager for the 2nd shift is effectively the
      same as the Foreman position and therefore, based on the language of
      the [CBA], must be in the Bargaining Unit. Therefore, I find that
      [Laborforce] violated the [CBA] when it improperly designated the 2nd
      shift Assistant Service Manager as a non-Bargaining Unit employee.

(Dkt. 1 ¶ 11).

      Laborforce filed the present action to vacate the Award on February 19, 2020.

(Dkt. 1). Laborforce alleges that the Arbitrator exceeded the scope of his authority

by failing to rule that Giordano was a supervisor under 29 U.S.C. § 152(11) (“NLRA”)




                                          2
   Case: 1:20-cv-01220 Document #: 31 Filed: 09/29/20 Page 3 of 10 PageID #:194




(Count I), by “basing his finding on the similarity of work” and disregarding the CBA’s

management rights clause (Count II), and by failing to find that Local 701 waived its

claim to the remedy first raised during the arbitration hearing (Count III). Local 701

moves to dismiss the Complaint under Rule 12(b)(6) for failure to state a claim. (Dkt.

20).

                                LEGAL STANDARD

       To survive a motion to dismiss under Rule 12(b)(6), the complaint “must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation

marks omitted).    A claim is facially plausible “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. The Court accepts the complaint’s factual

allegations as true and draws all permissible inferences in Plaintiff’s favor.

Schumacher, 844 F.3d at 675 (quoting Iqbal, 556 U.S. at 678). The Court is “not

bound to accept as true a legal conclusion couched as a factual allegation.” Olson c.

Champaign Cty., 784 F.3d 1093, 1099 (7th Cir. 2015) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). The Seventh Circuit interprets this plausibility

standard to mean that the plaintiff must “give enough details about the subject-atter

of the case to present a story that holds together.” Vanzant v. Hill’s Pet Nutrition,

Inc., 934 F.3d 730, 736 (7th Cir. 2019) (quoting Swanson v. Citibank, N.A., 614 F.3d

400, 404 (7th Cir. 2010)).    Evaluating whether a plaintiff’s claim is sufficiently

plausible to survive a motion to dismiss is “a context-specific task that requires the




                                          3
      Case: 1:20-cv-01220 Document #: 31 Filed: 09/29/20 Page 4 of 10 PageID #:195




reviewing court to draw on its judicial experience and common sense.” Schumacher,

844 F.3d 676 (quoting McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011);

Iqbal, 556 U.S. at 678)).

                                             DISCUSSION

          Courts are extremely reluctant to disturb an arbitral award and accord the

arbitrator’s decision extreme deference.                  Ameren Ill. Co. v. Int’l Brotherhood of

Electrical Workers, 906 F.3d 612, 616–17 (7th Cir. 2018). An arbitral award is

legitimate provided it “draws its essence from the collective bargaining agreement.”

United States Paperworkers Int’l Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 36

(1987). The Courts are limited to evaluating whether the arbitrator “exceeded the

scope of his submission,” not whether the arbitrator made a factual or legal error.

United Steelworkers of Am. v. Enterprise Wheel and Car Corp., 363 U.S. 593, 597

(1960); see also Misco, 484 U.S. at 36. This standard of review is rooted in a respect

for the role of the arbitrator and a reluctance to transform arbitration into “just the

first of a series of steps that always culminate[s] in court litigation.” Butler Mfg. Co.

v. United Steelworkers of Am., AFL-CIO-CLC, 336 F.3d 629, 632 (7th Cir. 2003); see

also Ameren, 906 F.3d at 616–17.

I.        Count I: Failing to Consider the NLRA

          Article 28, Section (g) 1 of the CBA limits the Arbitrator’s authority such that

he “shall not have the power to add to, ignore or modify any of the terms and

conditions of [the CBA] . . .” (Dkt. 1-2 at 28–29). Laborforce contends that the



1   The Complaint incorrectly cites this section as Article 29 of the CBA. See, e.g., Dkt. 1 ¶ 17.


                                                      4
   Case: 1:20-cv-01220 Document #: 31 Filed: 09/29/20 Page 5 of 10 PageID #:196




Arbitrator’s failure to find whether Giordano was a supervisor under the NLRA

violated Article 28, Section (g) of the CBA because he “could not have properly

evaluated whether the [CBA] was violated when Laborforce classified Giordano as a

non-bargaining unit employee.” (Dkt. 1 ¶ 18).

      Arbitrators have “no general authority to invoke public laws that conflict with

the bargain between the parties.” Ameren, 906 F.3d at 617 (quoting Alexander v.

Gardner-Denver Co., 415 U.S. 36, 53 (1974)). It is a bright-line rule that “[w]hen a

contract . . . specifically limits an arbitrator’s subject matter jurisdiction, the

arbitrator should restrict his consideration to the contract, even if such a decision

conflicts with . . . statutory law.” Ameren, 906 F.3d at 618 (quoting Roadmaster Corp.

v. Prod. and Maint. Emp. Local 504, Laborers’ Int’l Union of N. Am., AFL-CIO, 815

F.2d 886, 889 (7th Cir. 1988) (internal quotation marks omitted)). When their subject

matter jurisdiction is so limited, an arbitrator may only consider public laws which

are specifically incorporated into the contract. Ameren, 906 F.3d at 618–19. Courts

look to the language of the contract to determine if, and where, it incorporates public

law. See, e.g., id. at 620 (finding the language “[a]ny provisions of this Agreement

found by either party to be in conflict with State or Federal statutes . . .” sufficient

permit an arbitrator to consider the Illinois Conceal Carry Act); Butler, 336 F.3d at

633–34 (determining that “in accordance with the provision of law” sufficient to

permit an arbitrator to consider the Family and Medical Leave Act when interpreting

a collective bargaining agreement).




                                           5
      Case: 1:20-cv-01220 Document #: 31 Filed: 09/29/20 Page 6 of 10 PageID #:197




        Laborforce does not allege that the CBA incorporates the NLRA and cites no

language to that effect. (Dkt. 1). Indeed, it is difficult to imagine how it could. None

of the pertinent sections of the CBA include language suggesting it incorporates the

NLRA specifically or public laws in general. 2 (Dkt. 1-2). Because Laborforce failed

to plead sufficient facts to show that the CBA incorporated the NLRA such that the

Arbitrator could properly consider it, Count I is dismissed under Rule 12(b)(6).

II.     Count II: Failing to Consider the Management Rights Clause

        In Count II, Laborforce alleges that, in “basing his finding on the similarity of

work,” the Arbitrator exceeded the scope of his authority by disregarding the terms

of the management rights clause of the CBA which, in its view, permits a supervisor

to perform bargaining work. (Dkt. 1 ¶ 21–26). This amounts to nothing more than

Laborforce’s view that the Arbitrator interpreted the CBA incorrectly. “A court’s role

in reviewing a labor arbitration award is ‘very limited.’” Ameren, 906 F.3d at 616

(quoting United Steelworkers of Am. v. Am. Mfg. Co., 363 U.S. 564, 567 (1960)). An

arbitrator’s interpretation which “draws its essence from the collective bargaining

agreement” will stand even if it is an incorrect interpretation of the agreement.




2 The CBA features incorporating language in a handful of sections, none of which are relevant here.
Article 7, Section (d) (“Welfare”) provides “[s]ubject to any applicable Federal Law, an employee must
return and remain at work on full duty for thirty (30) work days to requalify for thirteen (13) weeks of
Health & Welfare contributions for the same illness or injury.” (Dkt. 1-2 at 11). Article 15 (“Individual
Check-Off Authorization”) states “in accordance with the applicable Federal and State Laws and
individual check-off authorizations, the Company shall deduct from the first pay check of each month
for each Employee who has properly executed an authorization form for check-off, Union initiation fees
. . .”. (Dkt. 1-2 at 21). Article 20, Section (g) (“Paid Absence Allowance”) provides “[i]n accordance with
the provisions of Section 42-5 of the Cook County Earned Sick Leave Ordinance . . .”. (Dkt. 1-2 at 23).
Finally, Article 31 (“Savings Clause”) states “[i]n the event any Federal or State legislation or
governmental regulations cause invalidation of any article or part hereof this agreement, it shall be
renegotiated to conform to said State or Federal laws . . .”. (Dkt. 1-2 at 29).


                                                    6
   Case: 1:20-cv-01220 Document #: 31 Filed: 09/29/20 Page 7 of 10 PageID #:198




Dexter Axel Co. v. Int’l Ass’n of Machinists & Aerospace Workers, 418 F.3d 762, 770

(7th Cir. 2005) (quoting Enterprise Wheel, 363 U.S. at 597 (1960)); see also Ethyl Corp.

v. Local 7441, United Steelworkers of Am., 768 F.2d 180, 184 (7th Cir. 1985)).

Laborforce does not plead facts sufficient to show that the Award does not “draw its

essence” from the CBA. Indeed, Laborforce tacitly acknowledges that the Award was

grounded in the Arbitrator’s interpretation of the CBA.          (Dkt. 1 ¶ 24) (“[T]he

Arbitrator found that the ‘Assistant Service Manager position is sufficiently similar

to that of a Bargaining Unit Foreman.’”); (Dkt. 1-1 at 18) (looking to Article 10 of the

CBA). Laborforce’s contention that the Arbitrator interpreted the CBA incorrectly is

insufficient to state a claim.

      In its response to Local 701’s motion, Laborforce argues that the Arbitrator

“improperly narrowed the scope of the management rights clause” both by

incorporating language from the collective bargaining agreement from the Alsip

location and by “applying his own opinion concerning the future of the bargaining

unit.” (Dkt. 26 at 5–6). It is unnecessary to reach the merits of whether these state

a claim which survives a Rule 12(b)(6) challenge because they are wholly absent from

the pleading itself. The Complaint contains no mention of either the Alsip collective

bargaining agreement or the Arbitrator’s concern regarding the effect of an alternate

reading of the management rights clause. Laborforce’s late-discovered arguments do

not salvage the underlying pleading; Count II is dismissed for failure to state a claim

under Rule 12(b)(6).




                                           7
   Case: 1:20-cv-01220 Document #: 31 Filed: 09/29/20 Page 8 of 10 PageID #:199




III.   Count III: Failing to Find Local 701 Waived Remedy

       Laborforce maintains that the Arbitrator exceeded his authority by failing to

find that Local 701, in asking for a remedy at the arbitration hearing which differed

from the one requested in the Grievance, waived its claim to the former. (Dkt. 1 ¶ 34).

This is a two-part argument. First, that under the CBA, any remedy not requested

in the Grievance is waived. Second, that the Arbitrator was required to make a

finding as to the appropriateness of the remedy requested.

       Laborforce sufficiently alleged in its Complaint that the remedy Local 701

requested at the October 16, 2019, arbitration hearing differed from that requested

in the Grievance.     The Grievance requested that Giordano “cease and desist

performing bargaining unit work.” (Dkt. 1 ¶ 7; Dkt. 1-3 at 2). At the October 16,

2019, arbitration hearing, Local 701 requested that Laborforce “put Mr. Giordano

into the bargaining unit from 31 days after he was employed, with back dues” and

“pay all benefits to the Local 701 Health & Welfare Funds that require contributions

under the CBA.” (Dkt. 1 ¶ 30). Alone, these factual allegations are insufficient to

maintain a claim. In the absence of guidance from the contract, arbitrators are

afforded “wide latitude in fashioning an appropriate remedy.” Chameleon Dental

Prods., Inc. v. Jackson, 925 F.2d 223, 225 (7th Cir. 1991); see also Dexter, 418 F.3d at

768; Mogge v. Dist. 8 Int’l Ass’n of Machinists, AFL-CIO, 454 F.2d 510 (7th Cir. 1971).

Laborforce pleads no facts suggesting that the CBA restricts arbitral remedies to

those requested in the Grievance.




                                           8
   Case: 1:20-cv-01220 Document #: 31 Filed: 09/29/20 Page 9 of 10 PageID #:200




      Laborforce’s appeal to Article 28(b)(1) of the CBA in its response to Local 701’s

motion is a misreading of the text. (Dkt. 26 at 10–11). Article 28(b)(1) states that

issues—not remedies—which may form the basis of a grievance must be presented

within seven calendar days of the date of the occurrence upon which the issue is

based. (Dkt. 1-2 at 26). Moreover, even were Laborforce’s interpretation of Article

28(b)(1) correct, its bare observation in the Complaint that “Article [28]—Grievances

and Arbitration, governs the process where any differences may arise between the

parties concerning the application of the terms of the Contract” is insufficient “factual

content” to infer that the CBA limits arbitral remedies. (Dkt. 1 ¶ 29).

      Neither does Laborforce plead facts to suggest that the Arbitrator was required

to rule on whether Local 701 waived its claim to the remedy requested at the

arbitration hearing. The CBA is similarly silent as to this procedural question. (Dkt.

1-2). Absent guidance to the contrary from the CBA, the Arbitrator’s decision not to

rule on Laborforce’s waiver argument cannot form the basis to vacate the Award. See

Misco, 484 U.S. at 40 (“[W]hen the subject matter of a dispute is arbitrable,

‘procedural’ questions which grow out of the dispute and bear on its final disposition

are to be left to the arbitrator.”); see also Johnson v. Western & Southern Life Ins. Co.,

598 Fed. Appx. 454, 456 (7th Cir. 2015).

      Because Laborforce failed to plead sufficient facts to show that the CBA either

limited arbitral remedies or required a decision on its waiver argument, Count III is

dismissed under Rule 12(b)(6).




                                            9
  Case: 1:20-cv-01220 Document #: 31 Filed: 09/29/20 Page 10 of 10 PageID #:201




                                 CONCLUSION

      For the reasons stated above, Defendant’s Motion to Dismiss (Dkt. 19) is

granted and Plaintiff’s Complaint is dismissed without prejudice.




                                      ____________________________________
                                      Virginia M. Kendall
                                      United States District Judge
Date: September 29, 2020




                                        10
